Petitioner filed with the Westchester County Alcoholic Beverage Control Board an application for a restaurant liquor license. The local board forwarded the application to the State Liquor Authority with the recommendation — not unanimous —■ that the application be disapproved. After a hearing the State Liquor Authority served petitioner with written notice of an “ Order of Disapproval — After Hearing on Local Board Disapproval ” — rejecting and disapproving petitioner’s application. Petitioner thereupon applied, pursuant to article 78 of the Civil Practice Act, to review the determination of tho State Liquor Authority and the latter, by cross-motion, moved to dismiss the petition. The motion to dismiss the petition was denied. Order denying the respondents’ cross-motion to dismiss the petition reversed on the law and the facts, with twenty-five dollars costs and disbursements, motion granted and petition dismissed, with ten dollars costs. It is our opinion that under the facts disclosed by the petition there is no right to a judicial review of the action of the State Liquor Authority. (Alcoholic Bev. Control Law, § 121; Matter of Calvary Pres. Ch. v. State Liquor Authority, 249 App. Div. 288; affd., 275 N. Y. 552; Recler v. Quinn, 255 App. Div. 873; Matter of Bakeman v. Mulrooney, 243 id. 650.) In our opinion the statute is constitutional. (Crowley v. Christensen, 137 U. S. 86; People ex rel. Crane v. Hahlo, 228 N. Y. 309, 317.) Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.